Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
A trailed vehicle comprising a cargo area, a wheeled axle assembly supporting the cargo area, a hitch assembly configured to secure the trailed vehicle to a tow vehicle, and a weight sensing system, wherein: the weight sensing system comprises weight sensing components associated with the wheeled axle assembly and the hitch assembly, a weight processing module communicatively coupled to the weight-sensing components, and a user interface; the weight processing module comprises a processor and non-transitory computer readable storage, the non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the weight processing module to cooperate with the weight sensing components and the user interface to execute weight determination and display operations; the weight determination and display operations executed by the weight processing module comprise an axle-specific vehicle weight determination, an axle-specific vehicle weight display element presented at the user interface, a hitch-specific vehicle weight determination, a hitch-specific vehicle weight display element presented at the user interface, a hitch-specific weight percentage determination, a hitch-specific weight percentage display element presented at the user interface, a total weight determination, a total weight display element presented at the user interface, an available cargo weight determination, and an available cargo weight display element presented at the user interface; the axle-specific vehicle weight display element comprises an excess axle-specific vehicle weight alert that is triggered when the axle-specific vehicle weight determination is above an axle- specific reference weight; Application No. 16/849,3673 Docket No.: KRV 0007 PA/40025.1372 First Preliminary Amendment the axle-specific vehicle weight display element accommodates a visual overlay of the axle-specific vehicle weight and the excess axle-specific vehicle weight alert; the hitch-specific weight percentage determination represents the hitch-specific vehicle weight in relation to a hitch-specific reference weight, and the hitch-specific weight percentage display element comprises an excess hitch-specific weight percentage alert that is triggered when the hitch-specific weight percentage determination is above or below an acceptable relative weight range at the hitch assembly; the hitch-specific weight display element accommodates a visual overlay of the hitch- specific vehicle weight, the hitch-specific weight percentage, and the excess hitch-specific weight percentage alert; the total weight determination represents a combination comprising at least the hitch- specific vehicle weight and the axle-specific vehicle weight, and the total weight display element comprises an excess total weight alert that is triggered when the total weight determination is above a GVWR of the trailed vehicle; the total weight display element accommodates a visual overlay of the total weight and the excess total weight alert; the available cargo weight determination represents a difference between the GVWR of the trailed vehicle and the total weight, and the available cargo weight display element comprises an excess cargo weight alert that is triggered when the available cargo weight is at or below zero; and the available cargo weight display element accommodates a visual overlay of the available cargo weight and the excess cargo weight alert. These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661